United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-3217
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Minnesota.
                                          *
Gregory Anderson,                         *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: March 14, 2006
                                   Filed: March 20, 2006
                                    ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       A jury convicted Gregory Anderson of robbing three banks in the Twin Cities.
At a post-Booker resentencing, the district court* sentenced Anderson at the low end
of the advisory guidelines range to 210 months in prison.

       On appeal, Anderson first challenges the sufficiency of the evidence supporting
his convictions, asserting the evidence is unreliable eyewitness testimony. Viewing
the evidence in the light most favorable to the verdict, we conclude a reasonable jury

      *
      The Honorable Richard H. Kyle, United States District Court for the District
of Minnesota.
could have found Anderson guilty of the three robberies beyond a reasonable doubt.
See United States v. Hollins, 432 F.3d 809, 811 (8th Cir. 2005). The surveillance tape
of each bank robbery shows the same man, identified as Anderson, robbing each of
the three banks. A police detective recognized the person in the tape as Anderson
from earlier experiences with him. Further, each of the three victim tellers positively
identified Anderson as the person who robbed them.

       Anderson also challenges his sentence. Anderson argues the jury, not the court,
should have decided whether his earlier convictions qualified as crimes of violence
for sentencing purposes. As Anderson acknowledges, this argument is contrary to our
precedents. See United States v. Carrillo-Beltran, 424 F.3d 845, 848 (8th Cir. 2005);
United States v. Wilson, 406 F.3d 1074, 1075 (8th Cir. 2005); United States v.
Marcussen, 403 F.3d 982, 984 (8th Cir. 2005). Anderson asserts these cases are
wrongly decided, but one panel of this court cannot overturn the decisions of other
panels. See United States v. Hutman, 339 F.3d 773, 777 (8th Cir. 2003). Anderson
also contends his sentence is unreasonable. We disagree. Because Anderson’s
sentence is within the advisory guidelines range, we presume it is reasonable. United
States v. Davidson, No. 05-2380, 2006 WL 300532, at *3 (8th Cir. Feb. 9, 2006).
Anderson has failed to overcome the presumption. See id. The district court
considered all of the factors in 18 U.S.C. § 3553(a) before concluding a sentence of
210 months was appropriate. Having carefully reviewed the record, we agree the
sentence is reasonable given the severity of the robbery offenses and Anderson’s
lengthy criminal history. See Marcussen, 403 F.3d at 985.

      We thus affirm the district court.
                      ______________________________




                                         -2-